                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                              PORTLAND DIVISION


MALAKIB.,                                                Case No. 3:18-cv-00392-AA
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

             Defendant.


AIKEN, District Judge:

      Plaintiff Malaki B. brings this action pursuant to the Social Security Act, 42

U.S.C. § 405(g), to obtain judicial review of the final decision of the Commission of

Social Security ("Commissioner"). The Commissioner denied Plaintiffs claim for

Supplemental Security Income ("SSI").       For the reasons set forth below, the

Commissioner's decision is AFFIRMED.

                                    BACKGROUND

      On March 19, 2013, plaintiff applied for SSL She alleged disability due to

moderate degenerative disc disease that began in 2010. Plaintiff appeared in front of

Page 1 - OPINION AND ORDER
an administrative law judge ("ALJ") on April 7, 2015, following denial of her

application at the initial and reconsideration levels. During the hearing, plaintiff

moved to amend the alleged onset date of her disability to March 19, 2013. On May

13, 2015, the ALJ issued a decision finding plaintiff not disabled. Plaintiff requested

the agency's Appeals Council to review the ALJ's decision and submitted new

evidence for consideration. The Appeals Council denied plaintiffs request for review

on January 8, 2018, which made the ALJ's decision final. Plaintiff now seeks review

of the final decision in this Court.

                                  STANDARD OF REVIEW

       42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ... a

judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiary support.

Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal errors are not grounds for

reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). "Substantial evidence

is more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion."

Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir. 2014) (citation and



Page 2 - OPINION AND ORDER
internal quotation marks omitted). The complete record must be evaluated and the

evidence that supports and detracts from the ALJ's conclusion must be weighed.

Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If the evidence is subject to

more than one interpretation but the Commissioner's decision is rational, the

Commissioner must be affirmed, because "the court may not substitute its judgment

for that of the Commissioner." Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.

2001).

                              COMMISSIONER'S DECISION

         The initial burden of proof rests upon a claimant to establish disability.

Howard v. Hechler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, a

claimant must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A). To determine whether a claimant is disabled, an ALJ is required to

employ a five-step sequential analysis, determining: "(l) whether the claimant is

'doing substantial gainful activity'; (2) whether the claimant has a 'severe medically

determinable physical or mental impairment' or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment 'meets or equals' one of

the listings in the regulations; (4) whether, given the claimant's 'residual functional

capacity', the claimant can still do his or her 'past relevant work'; and (5) whether the

claimant 'can make an adjustment to other work."' Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).



Page 3 - OPINION AND ORDER
      At step one, the ALJ found that plaintiff had not engaged in "substantial

gainful activity" since her application date. At step two, the ALJ found that plaintiffs

severe impairment was "degenerative disc disease of the lumbar spine." Tr. 103. The

ALJ also found that the right lateral malleolar fracture, contusion to her right

forearm, and fracture of the distal phalanx of her right small finger would not cause

any severe functional limitations and were therefore not severe impairments. The

ALJ notes that the contusion to her right arm sustained during a car accident in 2014

has not persisted for more than 12 months, and therefore, even if the injury has

resulted in a significant decrease of function in her right arm, it does not meet the

requirements of a severe impairment.

      At step three, the ALJ determined that the plaintiffs impairment does not

meet or equal the severity of a listed impairment. 20 C.F.R. § 416,920(d); § 416.925;

§ 416.926. The ALJ then assessed plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); id.§ 416.920(e). The ALJ found that Plaintiff


      has the residual functional capacity to perform medium work as defined
      in 20 CFR 416.967(c) except that she can frequently climb ladders, ropes
      or scaffolds or stoop. She is limited to simple, routine tasks equivalent
      to SVP 1 or SVP2 1 type work.

TR. 104

      At step four, the ALJ found that the plaintiff does not have any past relevant

work. Tr. 111. At step five, the ALJ determined with a vocational expert that,

considering plaintiffs age, education, work experience, and residual functional

capacity, there are a significant number of jobs in the national economy that plaintiff

could perform, including laundry laborer, bakery worker, and small products

Page 4 - OPINION AND ORDER
assembler. Tr. 111-112. Accordingly, the ALJ found that plaintiff was not disabled

under the Act.

                                   DISCUSSION

      Plaintiff alleges three issues in her brief: (I) that the ALJ erred in not giving

proper credit to plaintiffs subjective symptom testimony; (II) that the ALJ improperly

found that there was no right arm impairment; and (III) that the Appeals Council

failed to remand the case to the ALJ with the introduction of new evidence.

I.    Subjective Symptom Testimony

      Plaintiff argues that the ALJ did not give clear and convincing reasons in

rejecting her symptomatic testimony regarding the severity of her degenerative disc

disease and right hand weekness.

      "The ALJ must specifically identify the testimony she or he finds not to be

credible and must explain what evidence undermines the testimony." Holohan v.

Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). "Credibility determinations do bear

on evaluations of medical evidence when an ALJ is presented with conflicting medical

opinions or inconsistency between a claimant's subjective complaints and his

diagnosed conditions." Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1195

(9th Cir. 2004). The ALJ must provide specific, clear, and convincing reasons to reject

a claimants's symptom testimony. Smolen v. Chater, 80 F.3d 1273, 1280 (9th Cir.

1996). A general assertion that the claimant is not credible is insufficient; the ALJ

must "state which ... testimony is not credible and what evidence suggests the

complaints are not credible." Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The



Page 5 - OPINION AND ORDER
reasons proffered must be "sufficiently specific to permit the reviewing court to

conclude that the ALJ did not arbitrarily discount the claimant's testimony." Orteza

v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995). Where the evidence is susceptible to

more than one rational interpretation, the Commissioner's conclusion must be

upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) An ALJ may reject a

plaintiffs symptom testimony if the plaintiff, absent good reason, had an unexplained

or inadequately explained failure to seek treatment. Fair v. Bowen, 885 F.2d 597,

603 (9th Cir. 1989). The ALJ may also consider inconsistent statements regarding

the plaintiffs symptoms. Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008).

      The ALJ gave multiple clear and convincing reasons as to why he finds

plaintiffs testimony to be lacking credibility. The ALJ based his determination on

the "overall medical record, including mild imaging reports, normal examinations,

conservative routine medical treatment, generally positive responses to treatment,

and the claimant's failure to follow prescribed treatment without an adequate

explanation ... " Tr. 106. Plaintiff reported that she has limited functionality but

reports from doctors show that she has a full range of motion and no difficulty

walking. Tr. 421. Plaintiff also asserts that she has compartment syndrome in her

right arm when an examination by emergency room doctors demonstrated otherwise

and found no significant injuries from the accident. Tr. 514. The ALJ lays out clearly

which evidentiary records he relies on in determining plaintiffs lack of credibility

which satisfies the standard of review.




Page 6 - OPINION AND ORDER
      Plaintiff also has responded positively to physical therapy treatment. Tr. 106.

Plaintiff found one round of therapy to be "very helpful" and requested a prescription

for continued physical therapy. Tr. 402. However, plaintiff did not follow up on this

treatment and was released as a patient from the facility. Plaintiff did not provide

any reason for not seeking further treatment, which provides the ALJ with

reasonable grounds to give less credibility to plaintiffs testimony.     Because the

evidence supports the ALJ's interpretation of plaintiffs condition, this Court must

defer to the Commissioner's decision.

II.   Step Two Analysis

      Plaintiff argues that the ALJ erred in not finding a severe impairment in

plaintiffs right-hand weakness at Step Two. The Court finds no harmful error.

      Where an ALJ finds in a claimant's favor at step two, the omission of other

impairments at that step is harmless, so long as the ALJ considers resulting

limitations throughout the remainder of the analysis. Lewis v. Astrue, 498 F.3d 909,

911 (9th Cir. 2007). Where "step two was decided in [the claimant's] favor ... [she]

could not possibly have been prejudiced." Buck v. Berryhill, 869 F.3d 1040, 1049 (9th

Cir. 2017). Where an ALJ fails to identify a severe impairment at step two, but

nonetheless considers at all subsequent steps the effect of the erroneously omitted

severe impairment, the error at step two is harmless. Lewis, 498 F.3d at 911.

      Here, the ALJ did find a severe impairment with the plaintiffs degenerative

disc disease at step two of the analysis. Step two is a threshold question that allows

continued analysis of plaintiffs disability needs. Because the ALJ found that plaintiff



Page 7 - OPINION AND ORDER
does have a severe impairment, the threshold was met to continue the disability

analysis. Finding an additional impairment would not have impacted the plaintiffs

disability consideration at step two. Importantly, the ALJ's failure to consider the

right arm impairment is a harmless error, as plaintiffs right arm weakness is

assessed throughout the ALJ's opinion.

       Further, the ALJ's determination that the right arm weakness is not a severe

impairment is supported by the record.      After plaintiff was in a car accident in

September 2014, she was held overnight at Legacy Emmanuel Medical Center to

determine whether or not she had compartment syndrome in her right arm. The

doctors concluded that she did not have compartment syndrome and sent her home

with her arm in a sling. When plaintiff visited a chiropractor, she complained of right

arm pain and was referred to an immediate care facility. When plaintiff visited this

facility a week later, she did not mention any pain in her right arm. A few months

later, when plaintiff again visited her chiropractor, she was referred to a hand

surgeon for consultation. However, there is no evidence in the record that she has

visited the hand surgeon to date. Plaintiffs assertions are inconsistent with the

medical record regarding potential compartment syndrome and it is reasonable that

the ALJ would find that there is no severe impairment in her right arm based on

objective medical records. As the ALJ provided clear and convincing reasoning for

not finding a severe impairment for her right arm, the ALJ did not err in not finding

a severe impairment in plaintiffs right arm.

II I



Page 8 - OPINION AND ORDER
III.   Appeals Council's Failure to Consider New Evidence

       Plaintiffs final argument is that the Appeals Council erred by not considering

supplemental evidence submitted by plaintiff when filing her appeal and by failing to

remand her case.

       The Ninth Circuit has stated that federal courts "do not have jurisdiction to

review a decision of the Appeals Council denying a request for review of an ALJ's

decision, because the Appeals Council decision is a non-final agency action." Brewes

v. Comm'r of Soc. Sec., 682 F.3d 1157, 1161 (9th Cir. 2012) (citing Taylor u. Comm'r

of Soc. Sec., 659 F.3d 1228, 1231 (9th Cir. 2011)). Instead, when the Appeals Council

considers new evidence in deciding whether to review an ALJ's decision, the evidence

becomes part of the administrative record and the Court must consider the new

evidence, along with the record as a whole, when reviewing the ALJ's decision for

substantial evidence. Id. at 1162-63; see also Lingenfelter v. Astrue, 504 F.3d 1028,

1030 n.2 (9th Cir. 2007) (noting that when the Appeals Council considers new

evidence in denying a claimant's request for review, the reviewing court considers

both the ALJ's decision and the additional evidence submitted to the Council);

Harman v. Apfel, 211 F.3d 1172, 1180 (9th Cir. 2000) ("We properly may consider the

additional materials because the Appeals Council addressed them in the context of

denying Appellant's request for review."). In considering requests for review of ALJ

decision, the Appeals Council will only review "new and material evidence submitted

to it that relates to the period on or before the date of the [ALJ's] hearing decision."

20 C.F.R. § 416.1476(b)(l).



Page 9 - OPINION AND ORDER
      Here, plaintiff submitted new evidence in the form of an August 2015 letter

from a spinal surgeon, Dr. Todd Kuether, regarding the status of her disc disease. Tr.

126. However, the letter does not specify that the condition had worsened, nor does

it outline any limitations or actions that plaintiff should be taking in her day-to-day

life to alter the pain. The doctor himself states that although he recommends surgical

treatment, "this is done mainly to address nerve or radicular-type symptoms and may

or may not necessarily hep her back pain." Tr. 126. In considering this letter as part

of the administrative record, the Court notes that the letter does not include a

physical examination finding that alter consideration of plaintiffs back problems.

Thus, the Court finds that the report provides no new or material information that

would have affected the ALJ's decision.

      Additionally, the evidence submitted by plaintiff stems from an appointment

that occurred more than three months after the ALJ had issued his decision. The

period that was adjudicated by the ALJ was March 19, 2013 to May, 13 2015, the

letter from Dr. Kuether was written on August 27, 2015, the same day that he

examined plaintiff. Thus, the letter does not outline any information that reasonably

relates to the period considered by the ALJ in making his determination.

      The ALJ found that plaintiffs degenerative disc disease is persistent, and

plaintiff would reasonably continue to have doctor appointments to attempt to

remedy the problem. However, these new appointments do not relate to the period

considered by the ALJ. Therefore, even considering the new evidence submitted by

plaintiff, the ALJ's findings are supported with substantial evidence.



Page 10 - OPINION AND ORDER
                                   CONCLUSION

    The Commissioner's decision is AFFIRMED, and this case is DISMISSED.

    IT IS SO ORDERED.

    Dated this 30 th day of September 2019.




                                ANN AIKEN
                         United States District Judge




Page 11- OPINION AND ORDER
